Edmonds, J.
With full knowledge on the part of the defendants, as to what the witness Bates could testify to, they issued their commission, framed their interrogatories, and obtained the witness’ answer; and now without any suggestions that their witness has made any mistake, or that any new evidence had been discovered, but merely on the expectation that he may now swear somewhat stronger on a point upon which he has been already examined, the motion is to. have the witness reexamined. That ought not to be allowed. The practice would be fraught with too much danger; especially where the only other witness who was cognizant of the fact to which the witness is sought to be re-examined has since died. The advantage would be all on one side; and granting the order would give the witness, if he wished, an opportunity of yielding to passion or prejudice in restating his testimony, with entire safety to himself.
Motion denied with costs.